* Case 5;

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

17-cv-01786-PSG-MAA Document 45 Filed 10/14/20 Page 1of6 Page ID #:2135

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

GUSTAVO HERNANDEZ,

Petitioner,
Vv.

NEIL MCDOWELL,

Respondent.

 

 

 

 

Case No. 5:17-cv-01786-PSG (MAA)

ORDER ACCEPTING REPORT AND
RECOMMENDATION OF UNITED
STATES MAGISTRATE JUDGE

Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the other

records on file herein, and the Report and Recommendation (“R&R”) of the United

States Magistrate Judge. Further, the Court has engaged in a de novo review of

those portions of the R&R to which objections have been made. For the reasons

below, Petitioner’s Objections are overruled.

Petitioner objects under Ground One that his right to counsel was violated

because he had no chance to consult privately with his trial counsel during the trial

(“Objections”). (Objs., ECF No. 39, at 3-10.) However, the authorities that

Petitioner has cited, (id., at 4-5), do not support his claim. Petitioner’s citation to

 
Case 5;

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

17-cv-01786-PSG-MAA Document 45 Filed 10/14/20 Page 2 o0f6 Page ID #:2136

Procunier v. Martinez, 416 U.S. 396, 419-22 (1974), overruled on other grounds
by Thornburgh v. Abbott, 490 U.S. 401, 413-14 (1989), which involved the issue of
censorship of prisoner mail, has no relevance to Petitioner’s alleged inability to talk
privately with his counsel during trial. The Court has no authority to treat
Procunier as clearly established federal law for Petitioner’s claim involving a lack
of private consultation with counsel during trial. See Nevada v. Jackson, 569 U.S.
505, 512 (2013) (per curiam) (“By framing our precedents at such a high level of
generality, a lower federal court could transform even the most imaginative
extension of existing case law into ‘clearly established Federal law, as determined
by the Supreme Court.’” (quoting 28 U.S.C. § 2254(d)(1))). Petitioner’s other cited
authorities, consisting of opinions from federal circuit and state courts, (Objs., at
4-5), do not demonstrate that the state courts’ rejection of his claim resulted in a
decision that involved an unreasonable application of clearly established federal
law, see Kernan v. Cuero, 138 S. Ct. 4, 9 (2017) (per curiam) (“[C]ircuit precedent
does not constitute clearly established federal law. ... Nor, of course, do state-
court decisions, treatises, or law review articles” (internal quotation marks and
citations omitted)).

Moreover, Petitioner’s claim in Ground One that he had no chance to talk
privately with counsel during trial is contrary to the record, which shows that
Petitioner did not dispute his trial counsel’s statement during a hearing that
Petitioner was refusing to talk to him. (See R&R, ECF No. 28, at 11-12.) Finally,
contrary to Petitioner’s contention, (Objs., at 9), the Court is not required to credit
Petitioner’s assertions as true and order further development of the record, see
Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (“The petitioner carries the burden
of proof. § We now hold that review under § 2254(d)(1) is limited to the record
that was before the state court that adjudicated the claim on the merits.” (citation

omitted)).

 
' Case 5

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

{17-cv-01786-PSG-MAA Document 45 Filed 10/14/20 Page 3 0f6 Page ID #:2137

Petitioner next objects under Ground Two that the prosecutor withheld
medical evidence about the victim’s face turning blue while Petitioner was choking
him, in violation of Brady v. Maryland, 373 U.S. 83 (1963). (Objs., at 11-19.)
Petitioner has not demonstrated that the state courts’ rejection of this claim was
objectively unreasonable pursuant to 28 U.S.C. § 2254(d). He has not shown that
such evidence exists. (See R&R, at 14.) He has not made any of the three
showings required by Brady. (See id., at 14-16.) Petitioner also suggests for the
first time in his Objections a new factual premise for a Brady claim, which is that
the medical evidence would show the victim had no “petechiae” after being choked.
(Objs., at 12.) The Court declines to consider this new factual allegation. See
United States v. Howell, 231 F.3d 615, 623 (9th Cir. 2000) (district court may
decline to consider new factual allegations raised for the first time in objections to a
magistrate judge’s recommendation, where such allegations were available before
the magistrate’s proceedings ever began).

Petitioner next objects under Ground Three that his trial counsel had a
conflict of interest. (Objs., at 20-22.) This claim fails for lack of clearly
established federal law, (R&R, at 16-17), which Petitioner concedes, (Objs., at 20).
Petitioner requests, therefore, to convert his claim into a claim of ineffective
assistance of trial counsel. (/d., at 20-21.) Petitioner’s request, raised for the first
time in the Objections, is denied. See Greenhow v. Secretary of Health & Human
Services, 863 F.2d 633, 638 (9th Cir. 1988) (“[A]llowing parties to litigate fully
their case before the magistrate and, if unsuccessful, to change their strategy and
present a different theory to the district court would frustrate the purposes of the
Magistrates Act. We do not believe that the Magistrate Act was intended to give
litigants an opportunity to run one version of their case past the magistrate, then
another past the district court.”), overruled on other grounds by United States v.
Hardesty, 977 F.2d 1347, 1348 (9th Cir. 1992) (per curiam) (en banc).

 

 
Case 5;

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

17-cv-01786-PSG-MAA Document 45 Filed 10/14/20 Page 4of6 Page ID #:2138

Petitioner next objects under Ground Four that his trial counsel was
ineffective in multiple respects. (Objs., at 23-32.) Petitioner’s contention that trial
counsel was ineffective for failing to investigate the victim’s injuries, (id., at
23-25), is undermined by the circumstances of the trial, which showed that the
victim had multiple injuries from sources that were difficult to determine and that
the prosecutor did not need to show the victim’s injuries to prove the case, (see
R&R, at 19). Likewise, Petitioner’s contention that trial counsel was ineffective for
failing to impeach Deputy Silva about the victim’s lack of injuries, (Objs., at
25-26) is undermined by the irrelevance of the victim’s injuries, (see R&R, at 19).
Finally, Petitioner’s contention that trial counsel was ineffective for failing to
investigate Deputy Avila’s report, which stated that Petitioner and the victim were
ordered to “stop fighting,” (Objs., at 27), takes that statement out of context.
Deputy Avila’s statement about the order to “stop fighting,” (Petition for Writ of
Habeas Corpus by a Person in State Custody, ECF No. 1, at 149), did not suggest
that Petitioner and the victim were fighting on equal terms. Rather, the full context
of Deputy Avila’s report showed that Petitioner had “a county issued sheet wrapped
around [the victim’s] neck in [an] attempt to kill him” and [w]hile choking [the
victim] with the sheet, [Petitioner] was punching [the victim] multiple times in the
face.” (/d.) Trial counsel was not ineffective for failing to introduce this statement
at trial.

Petitioner next objects under Ground Five that his appellate counsel was
ineffective for failing to investigate issues for appeal. (Objs., at 33-35.) Appellate
counsel was not ineffective for failing to raise the issues Petitioner identified. The

‘issues were not apparent from the appellate record and, in any event, they lacked
merit. (See R&R, at 25-26.)
Petitioner next objects under Ground Six that he suffered cumulative

prejudice from multiple errors. (Objs., at 36-39.) None of the errors rose to the

 
Case 5

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27

 

 

17-cv-01786-PSG-MAA Document 45 Filed 10/14/20 Page 5of6 Page ID #:2139

level of a constitutional violation. (See R&R, at 28.) Moreover, the evidence of
Petitioner’s guilt was overwhelming. (See id.)

Petitioner finally objects under Ground Seven that the trial court improperly
stated, near the end of a hearing pursuant to People v. Marsden, 2 Cal. 3d 118
(1970), that Petitioner had waived his right to the effective assistance of trial
counsel. (Objs., at 40-42.) Petitioner’s contention that the trial court, by its
statement, made a legal finding that Petitioner had effectively waived his right to
the effective assistance of trial counsel, (id., at 40-41), is contrary to the record.
The record shows that the trial court’s statement had no legal effect on Petitioner,
who never waived his right to the effective assistance of counsel. Rather, Petitioner
elected to continue to be represented by trial counsel and subsequently raised no
appellate claims of ineffective assistance of trial counsel, even though no legal
impediment prevented him from doing so. Thus, this claim did not raise an actual
controversy. See Serrato v. Clark, 486 F.3d 560, 566 (9th Cir. 2007) (habeas
petitioner must show an actual injury that is not conjectural or hypothetical).

In sum, Petitioner’s objections are overruled. Moreover, his requests for an
evidentiary hearing and discovery are denied. See Pinholster, 563 U.S. at 183 (the
practical effect of the AEDPA’s deferential standard “means that when the state-
court record ‘precludes habeas relief’ under the limitations of § 2254(d), a district

999

court is ‘not required to hold an evidentiary hearing.’” (quoting Schriro v.
Landrigan, 550 U.S. 465, 474 (2007))); Totten v. Merkle, 137 F.3d 1172, 1176
(1998) (holding that “an evidentiary hearing is not required on issues that can be
resolved by reference to the state court record.” (emphasis in original)); Bemore v.
Chappell, 788 F.3d 1151, 1176-77 (9th Cir. 2015) (a habeas petitioner’s failure to
show that a state’s court’s rejection of his claim was objectively unreasonable
pursuant to 28 U.S.C. § 2254(d) means that “further discovery is not warranted”).

M/

 
Case 5]17-cv-01786-PSG-MAA Document 45 Filed 10/14/20 Page 6of6 Page ID #:2140

I!
m7
ha
ha
>
° IT IS THEREFORE ORDERED that (1) the Report and Recommendation of
’ the Magistrate Judge is accepted; and (2) Judgment shall be entered denying the
° Petition and dismissing this action with prejudice.
9
10

‘! | DATED: (2) 4[v020

12
13

14 PHILIP S. GUTIERREZ
- UNITED STATES DISTRICT JUDGE

16
17
18
19
20
21
22
23
24
25
26

27

 

 

 
